Title: To Alexander Hamilton from Tench Coxe, 24 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
Treasury DepartmentRevenue-office, Jany 24th 1795
The appointment of an Attorney of the United States for Kentucky has been anxiously desired by the Supervisor.
The determination of the question raised in one of my late letters to you—whether the River Ohio can be subjected by an Act of the President to the concurrent Jurisdiction of the Supervisors of the Virginia and Ohio Districts, as also to that of the Inspectors and Collectors of the several contiguous Surveys and Divisions of those two Districts.
I am Sir, with great respect,   Your most Obedient Servant

Tench CoxeCommissr of the Revenue
The Secretary of the Treasury

